                                       1   CORRIGAN & MORRIS, LLP
                                           Brian T. Corrigan (Cal Bar No. 143188)
                                       2   bcorrigan@cormorllp.com
                                           Stanley C. Morris (Cal Bar No. 183620)
                                       3   scm@cormorllp.com
                                           12300 Wilshire Boulevard, Suite 210
                                       4   Los Angeles, CA 90025
                                           Telephone: (310) 394-2800
                                       5   Facsimile: (310) 394-2825
                                       6   Attorneys for Defendants
                                           BLOCKVEST, LLC, and REGINALD
                                       7   BUDDY RINGGOLD, III
                                       8                        UNITED STATES DISTRICT COURT
                                       9                      SOUTHERN DISTRICT OF CALIFORNIA
                                      10 SECURITIES AND EXCHANGE                          Case No.: 18-CV-2287(GPC)(MSB)
                                         COMMISSION,
12300 Wilshire Boulevard, Suite 210




                                      11                                                  EX-PARTE APPLICATION FOR (1)
  CORRIGAN & MORRIS LLP




                                                  Plaintiff,
                                                                                          AN ORDER SHORTENING TIME
      Los Angeles, CA 90025




                                      12
                                             vs.                                          ON CORRIGAN & MORRIS LLP’S
                                      13
                                         BLOCKVEST, LLC, and REGINALD                     MOTION TO WITHDRAW AND (2)
                                      14 BUDDY RINGGOLD, III aka RASOOL                   AN ORDER STAYING CASE AND
                                         ABDUL RAHIM EL,
                                      15                                                  TOLLING DEFENDANTS’
                                                  Defendants.                             OBLIGATIONS UNTIL MOTION TO
                                      16
                                                                                          WITHDRAW IS RESOLVED
                                      17
                                                                                          Complaint Filed: October 3, 2018
                                      18
                                                                                          Date:
                                      19                                                  Time:
                                                                                          Place: Courtroom 2 D
                                      20                                                  221 West Broadway
                                                                                          San Diego, CA 92101
                                      21
                                                                                          Judge:   Hon. Gonzalo P. Curiel
                                      22
                                                                                        Trial Date: NOT SET
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           CORRIGAN & MORRIS LLP’S EX-PARTE APPLICATION                      18 CV 2287-GPC (MSB)
                                                                                    1
                                       1 TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                       2         Pursuant to Local Rule 7.1.5, Defendants’ counsel, Corrigan & Morris LLP
                                       3 (“C&M), hereby applies to this Court, ex-parte, to advance the hearing on its motion
                                       4 to withdraw and to stay the case and toll all of Defendants’ deadlines and hearing
                                       5 obligations until after the motion to withdraw is resolved.
                                       6         Good cause exists for granting this application because:
                                       7         1.    As detailed in C&M’s motion to withdraw, the defendants have
                                       8 breached the financial and conduct obligations under the engagement
                                       9 agreement. C&M is unable to finance the defense or work effectively with the
                                      10 clients on their defense due to their conduct.
12300 Wilshire Boulevard, Suite 210




                                      11         2.    On December 10, 2018, C&M notified Defendants that it must obtain
  CORRIGAN & MORRIS LLP




                                      12 replacement counsel.
      Los Angeles, CA 90025




                                      13         3.    Defendants engaged C&M on October 16, 2018, by executing an
                                      14 engagement agreement. Paragraph 11 of that engagement agreement states:
                                      15               Termination. You should know that either of us has the
                                      16               right to terminate our representation at any time by giving
                                                       reasonable advance written notice of such decision. You
                                      17               also agree that we shall be under no obligation to undertake
                                      18               or continue services on any matter (a) if we deem such
                                                       services to be in conflict with the interest of another client
                                      19               or with legal ethics, (b) your conduct renders it
                                      20               unreasonably difficult for us to carry out our employment
                                                       effectively, or (c) if you fail to make any payment to the
                                      21
                                                       firm when due.
                                      22 C&M has grounds to terminate under paragraph 11, sections a, b, and c of the
                                      23 preceding engagement agreement, and consistent with California Rule of Professional
                                      24 Conduct 1.16. The same paragraph 11 states: “You agree to take steps to effectuate
                                      25 this termination, including the execution of any necessary documents to complete our
                                      26 withdrawal or discharge.” The Defendants have not so cooperated or stipulated in our
                                      27
                                      28
                                           CORRIGAN & MORRIS LLP’S EX-PARTE APPLICATION                     18 CV 2287-GPC (MSB)
                                                                                    2
                                       1 termination or withdrawal. Thus, Defendants have breached the conduct and financial
                                       2 obligations of the agreement.
                                       3         4.    On November 27, 2018, the Court denied the SEC’s application for a
                                       4 preliminary injunction. (Ct. Dk 41)
                                       5         5.    C&M is proud of the work we have done for the Defendants in this case
                                       6 and for the results obtained for them. C&M seeks to withdraw from the
                                       7 representation regrettably, and only after Defendants have made abundantly clear that
                                       8 such withdrawal was an ethical and practical necessity.
                                       9         6.    After first consulting with the California State Bar Ethics Hotline, on
                                      10 December 10, 2017, C&M advised the Defendants that their conduct and breach of
12300 Wilshire Boulevard, Suite 210




                                      11 the financial obligations under the engagement agreement required that C&M
  CORRIGAN & MORRIS LLP




                                      12 terminate the engagement and that they find new substitute counsel. Given the
      Los Angeles, CA 90025




                                      13 December 20, 2018 deadline to answer, and in compliance with California Rule of
                                      14 Professional Conduct 1.16, C&M prepared a thorough Answer and Affirmative
                                      15 Defenses to the SEC’s twenty-two-page (163 paragraph) complaint and reminded my
                                      16 clients the Answer was due on December 17, 2018.
                                      17         7.    On December 11, 2018, C&M reminded the Defendants via email to Mr.
                                      18 Ringgold of the upcoming deadline to substitute C&M out of the case with new
                                      19 counsel and urged him to immediately hire replacement counsel. C&M expressly
                                      20 warned him via email, advising that he would have two-weeks to locate replacement
                                      21 counsel and, if not, C&M would bring a motion to withdraw. Mr. Ringgold’s receipt
                                      22 of such emails were confirmed by his replies to them.
                                      23         8.    On December 14, 2018, C&M sent an email reminding Mr. Ringgold of
                                      24 the need to find replacement counsel and enclosed an executed substitution of
                                      25 counsel form for his convenience.
                                      26         9.    At Defendants’ direction, on December 17, 2018, notwithstanding the
                                      27 breakdown in client relationship and C&M’s December 10, 2018 notice to
                                      28 Defendants, C&M sought to protect Defendants’ legal interest, and filed an Answer
                                           CORRIGAN & MORRIS LLP’S EX-PARTE APPLICATION                    18 CV 2287-GPC (MSB)
                                                                                    3
                                       1 with Affirmative Defenses to the SEC’s Complaint on December 17, 2018. C&M
                                       2 also sent a copy of the filed Answer and Affirmative Defenses to Mr. Ringgold and
                                       3 reminded him that C&M would file a motion to withdraw if replacement counsel had
                                       4 not substituted into the case by the deadline or approximately December 24, 2018.
                                       5         10.   On December 17, 2018, the Plaintiff filed a twenty-two-page motion
                                       6 asking the Court to reconsider its November 27, 2018 order denying the Plaintiff’s
                                       7 request for a preliminary injunction (Ct Dk 41 and 44).
                                       8         11.   The two-weeks came and passed and C&M was not substituted out of
                                       9 the case, as requested. Accordingly, C&M called the Court Clerk on December 27,
                                      10 2018 to secure the earliest possible hearing date. The date provided was March 8,
12300 Wilshire Boulevard, Suite 210




                                      11 2019.
  CORRIGAN & MORRIS LLP




                                                 12.   Between today and March 8, 2019, several matters would require the
      Los Angeles, CA 90025




                                      12
                                      13 Defendants’ and their counsel’s work and participation:
                                      14               a. January 10, 2019, deadline for conference of counsel under FRCP
                                      15                   26(f);
                                      16               b. January 11, 2019, Defendants opposition to the Motion for
                                      17                   Reconsideration is due per the Court’s scheduling Order;
                                      18               c. February 8, 2019, the hearing on the Plaintiff’s motion for
                                      19                   reconsideration is set to go forward;
                                      20               d. February 11, 2019, the Early Neutral Evaluation Conference and
                                      21                   Case Management Conference before the Magistrate Judge; and
                                      22               e. Unknown additional discovery demands and motions to be
                                      23                   propounded by Plaintiff.
                                      24 C&M cannot afford to finance Defendants’ case and should not be compelled to
                                      25 endure Defendants’ conduct by remaining Defendants’ counsel for each and all of
                                      26 these matters. C&M’s motion to withdraw should be advanced and the case stayed
                                      27 pending resolution of such motion.
                                      28
                                           CORRIGAN & MORRIS LLP’S EX-PARTE APPLICATION                   18 CV 2287-GPC (MSB)
                                                                                      4
                                       1         13.   The undersigned counsel believes in good faith that neither he nor his
                                       2 firm can continue to represent Defendants while complying with California Rules of
                                       3 Professional Responsibility and therefore further representation is impermissible
                                       4 under the California Rules of Conduct.
                                       5         14.   C&M requested that the Plaintiff stipulate and file a joint motion to
                                       6 extend the date of Defendants response until after the Court heard my firm’s motion
                                       7 to withdraw, but the SEC counsel declined my request. C&M advised the SEC that
                                       8 C&M would be bringing this ex-parte motion and my understanding is that the SEC
                                       9 will oppose it.
                                      10         15.   Good cause exists for an order shortening time for the hearing on
12300 Wilshire Boulevard, Suite 210




                                      11 counsel's motion to withdraw because, as explained in counsel’s motion to
  CORRIGAN & MORRIS LLP




                                      12 withdraw and counsel's declaration, counsel is compelled to withdraw under
      Los Angeles, CA 90025




                                      13 California Rules of Professional Responsibility and counsel should not be put to
                                      14 the burden of responding to motions and continuing to work without
                                      15 compensation under circumstances where Defendants’ conduct has made such
                                      16 engagement exceptionally difficult.
                                      17         This ex-parte application is supported by this application, the declaration of
                                      18 Stanley C. Morris, attached hereto, Corrigan & Morris LLP’s motion to withdraw (Ct
                                      19 Dk 47), and the Declaration of Stanley C. Morris in support of Corrigan & Morris
                                      20 LLP’s Motion to Withdraw (Ct Dk 47-1), the attached Memorandum of Points and
                                      21 Authorities, and such other evidence and arguments as may be presented at any
                                      22 hearing on this matter.
                                      23         Wherefore, Corrigan & Morris LLP respectfully asks that the Court enter an
                                      24 order advancing its Motion to Withdraw, and staying all proceedings in the case and
                                      25 tolling all of the Defendants’ response deadlines pending resoluton of the Motion to
                                      26 Withdraw.
                                      27
                                      28
                                           CORRIGAN & MORRIS LLP’S EX-PARTE APPLICATION                     18 CV 2287-GPC (MSB)
                                                                                    5
                                       1
                                            Dated: December 28, 2018
                                       2
                                                                                          /s/ Stanley C. Morris
                                       3                                                  Corrigan & Morris LLP
                                       4                                                  Counsel for Blockvest, LLC, and
                                                                                          Defendants Reginald Ringgold
                                       5
                                       6
                                       7
                                       8
                                       9
                                      10
12300 Wilshire Boulevard, Suite 210




                                      11
  CORRIGAN & MORRIS LLP

      Los Angeles, CA 90025




                                      12
                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           CORRIGAN & MORRIS LLP’S EX-PARTE APPLICATION                   18 CV 2287-GPC (MSB)
                                                                                    6
